DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/01/2022, 6/29/2022 and 8/29/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
 
Response to Amendment
This action is in response to the remarks filed on 6/01/2022. The amendments filed on 6/01/2022 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 24-27, 30-32, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1, line 20, and in claim 24, line 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the degree of the position of the target indicator in a center of an outer boundary is rendered unclear and scope of the limitation is indefinite. For these reasons, the claims are rejected for indefiniteness. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2-9, 12, 25-27, 30-32, and 34-35 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini et al. (U.S. Pat. No. 9717563) hereinafter Tognaccini, in view of Hunter et al. (U.S. Pub. No. 20150305650) hereinafter Hunter, in further view of Green et al. (U.S. Pub. No. 20130197357) hereinafter Green, in further view of Shelton, IV et al. (U.S. Pub. No. 20190201105) hereinafter Shelton.  
Regarding claim 1, primary reference Tognaccini teaches:
A system (abstract) comprising:
a first medical instrument configured to be inserted into a treatment region of a patient through a natural orifice of the patient (col 5, lines 8-14, “although the entry aperture 150 is a minimally invasive incision in the present example, in the performance of other medical procedures, it may instead be a natural body orifice.”; col 5, lines 62-67, surgical tool 231 is considered to be a first medical instrument, see figures 3 and 4; col 6, lines 1-23), the first medical instrument comprising an elongated shaft and a first position sensor (figures 3 and 4, surgical tool 231 comprises an elongated shaft for insertion into the body; col 11, lines 9-33, “other sensors may be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200”, this sensor is considered to be a first position sensor on instrument 231);
a second medical instrument configured to be inserted into the treatment region percutaneously (col 5, lines 8-14, the entry aperture 150 into patient 40 as shown in figure 1 is considered to be a percutaneous opening in the patient; col 5, lines 62-67, surgical tool 241 is considered to be a second medical instrument configured to be inserted into the treatment region, this medical instrument is further depicted in figures 3 and 4; col 6, lines 1-23; col 8, lines 35-60);
at least one computer-readable memory having stored thereon executable instructions (col 5, lines 30-40, the console of the robotic system is considered to include computer-readable memory); and
one or more processors in communication with the at least one computer-readable memory and configured to execute the executable instructions to cause the system to at least (col 5, lines 30-40, the console of the robotic system includes a processor/controller):
determine a first position of the first medical instrument within the treatment region based on an output of the first position sensor (figure 9, step 902 includes receiving instrument state information which includes the output of the first position sensor and the first position of the first medical instrument; col 10, lines 46-67; col 11, lines 9-67; col 12, lines 14-36);
Determine an orientation of the second medical instrument (col 11, lines 10-33, instrument 241 is considered to be the second medical instrument and the position and orientation for the second instrument 241 is determined. “Other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200 such as external sensors that sense and track trackable elements, which may be active elements (e.g., radio frequency, electromagnetic, etc.) or passive elements (e.g., magnetic, etc.), placed at strategic points on the instruments 211, 231, 241, the entry guide 200 and/or the entry guide manipulator 202 (such as on their joints, links and/or tips).”; see also col 11, lines 50-67); and 
Primary reference Tognaccini fails to teach:
determine a target location from the determined first position 
determine a target trajectory for reaching the target location
Cause an alignment interface to be displayed that includes a target indicator representing the target location and an instrument indicator
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
determine a target location from the determined first position ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0134]; [0135], the tracked steerable catheter generates “3D location and orientation of multiple 3D volumes” of the target region which is considered to be a target region distanced from the actual tip of the tissue sensing device 632; [0145], the position of the steerable catheter as well as the location of the target tissue is displayed; [0155]; [0171]; [0173], a physician or healthcare professional may select a target tissue on the display; [0174]; [0176]; [0177], the actual location and size of the target tissue within the patient is determined; [0178]-[0180]; [0181]; the steerable catheter is used to determine confirmed location of target tissue in 3D space; [0191]);
determine a target trajectory for reaching the target location  ([0179]-[0182]; [0183], teaches to use with percutaneous devices which is considered to be the second medical instrument; [0184]-[0186]; [0187], “Additionally, indicia 722 (shown as crosshair bounded by a square) of the confirmed location of the target tissue and suggested trajectory 730 from entry point 732 to the confirmed location of the target tissue are displayed on display 80. Furthermore, an indicia 734 of the location of percutaneous needle 650 is displayed“. Suggested trajectory forms a target trajectory for reaching the target location; figure 23)
Cause an alignment interface to be displayed that includes a target indicator representing the target location and an instrument indicator ([0179], Navigation system 70 may be able to display an indicia 720 (shown as circle in crosshair bounded by a circle) of the initial location of the target tissue, an indicia 722 of the confirmed location of the target tissue, and an indicia 718 (shown as crosshair) of steerable catheter 600. As shown in figure 22A, indicia 722 represents the confirmed target location and indicia 718 represents the medical instrument with relation to the target tissue; [0180]-[0182]; [0183], teaches to use with percutaneous devices which is considered to be the second medical instrument; [0184]-[0186]; [0187], “Additionally, indicia 722 (shown as crosshair bounded by a square) of the confirmed location of the target tissue and suggested trajectory 730 from entry point 732 to the confirmed location of the target tissue are displayed on display 80. Furthermore, an indicia 734 of the location of percutaneous needle 650 is displayed“; figure 23), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini to incorporate the targeting and trajectory axes alignment feature as taught by Hunter because determining a target region without the use of a tracked first medical instrument may create inaccuracies in the target location due to registration errors, shifting of patient location, or changes in patient anatomy ([0182]). By utilizing a steerable catheter, the exact target location can be determined and the percutaneous device is enabled to follow a precise trajectory to the target tissue for interception (Hunter, [0178]-[0184]). 
Primary reference Tognaccini further fails to teach:
Determine an orientation of an axis of the medical instrument
However, the analogous art of Green of an image guidance system for multiple medical devices to a target location (abstract) teaches:
Determine an orientation of an axis of the medical instrument ([0060]; [0061], figure 4 shows a projected path projected from the medical instrument (ablation needle 445) which extends out of the first axis of the elongated shaft of the medical instrument; [0062], “a healthcare provider can view and manipulate the position and orientation of the device 445 and its expected rive projection” and “the doctor positioning the virtual rings in the drive projection such that they are coincident (or pass through) the ultrasound representation of a target, such as a tumor”; [0063], “the rings can be spaced at regular intervals to provide the healthcare provider with visual or guidance cues from the medical device tip to the targeted anatomy” which is considered to be an orientation of an axis of the medical instrument; [0064]; [0065], teaches to the use of the use of prediction information with other surgical instruments; [0066]; figure 5; [0067]-[0069] teach to the use of multiple instruments with varying positions which teaches to the combined invention of Tognaccini and Hunter; [0071]; [0075]; [0080]-[0081] and figure 7 further illustrate the use of geometric information with two surgical instruments; [0083] describes the process of determining target locations by a user in the region of interest; [0090]-[0099] provide an overview of position information and trajectory data with the use of multiple medical devices, with [0100] detailing that “emplacement information can also be used to determine a target axis for the secondary medical device” which further teaches to Tognaccini and Hunter. See also figure 11),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini and Hunter to incorporate the determination of an orientation of the axis of the medical instrument as taught by Green because medical devices travel along the central axis and using this directional feature projects an accurate target location for procedures such as ablation or biopsies (Green, [0060]). 
	Primary reference Tognaccini further fails to teach:
and cause an alignment interface to be displayed that includes an outer boundary, a target indicator representing the target location and positioned substantially in a center of the outer boundary, and an instrument indicator, a distance of the instrument indicator to the target indicator indicating an amount of alignment of the axis of the second medical instrument to the target trajectory, the target indicator being configured to remain in the center of the outer boundary and the instrument indicator being configured to move around within the outer boundary as the amount of alignment changes
	However, the analogous art of Shelton of a surgical hub for use with positioning surgical devices within a medical imaged space (abstract) teaches:
and cause an alignment interface to be displayed that includes an outer boundary, a target indicator representing the target location and positioned substantially in a center of the outer boundary, and an instrument indicator, a distance of the instrument indicator to the target indicator indicating an amount of alignment of the axis of the medical instrument to the target trajectory, the target indicator being configured to remain in the center of the outer boundary and the instrument indicator being configured to move around within the outer boundary as the amount of alignment changes ([0356]-[0358]; [0359]-[0368] and figures 23-27 disclose teachings to an alignment interface (see figure 25) which shows the position between the medical instrument and the target location as two circular graphically depicted indicators. As shown in figure 25, 6040 represents the center of the target region (staple overlap portion 6012) and is centrally located within a circular outer boundary 6032 (target alignment ring 6032). This forms the target indicator and outer boundary as claimed. Furthermore, in figure 25, the crosshair 6036 represents the location of the medical instrument axis (anvil trocar 6010 of figures 23-24) in relation to the target location. Item 6034, provides further graphical depiction of the anticipated medical instrument cut path, based on the position of the crosshair 6036. Therefore, the distance between the crosshair 6036 and the image 6040 centrally located in the target alignment ring 6032 indicates to the user the amount of alignment of the axis of the medical instrument to the target trajectory; see also [0373]-[0378] and figures 30-33, which further show an alignment interface with additional status warning indicator and bullseye target alignment feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the alignment interface graphical representation as taught by Shelton because it enables alignment with anatomical regions in a graphically intuitive manner between medical instruments and a target point without the benefit of a line of sight (Shelton, [0357]). This improves surgical outcomes in assisted surgical techniques, reducing complications associated with damaging healthy tissue due to misalignment with target tissues. 
Regarding claim 7, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises:
capturing one or more intraoperative medical images of the treatment region; and 
defining the target location with reference to the one or more intraoperative medical images
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
wherein determining the target location comprises:
capturing one or more intraoperative medical images of the treatment region ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0134]; [0135], the tracked steerable catheter generates “3D location and orientation of multiple 3D volumes” of the target region; [0145]-[0150], the position of the steerable catheter as well as the location of the target tissue is displayed; [0155]; [0171]; [0173], a physician or healthcare professional may select a target tissue on the display; [0174]-[0177], the actual location and size of the target tissue within the patient is determined; [0178]-[0181]; [0191]; figure 14; figures 22-23); and 
defining the target location with reference to the one or more intraoperative medical images ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0134]; [0135], the tracked steerable catheter generates “3D location and orientation of multiple 3D volumes” of the target region; [0145]-[0150], the position of the steerable catheter as well as the location of the target tissue is displayed; [0155]; [0171]; [0173], a physician or healthcare professional may select a target tissue on the display; [0174]-[0177], the actual location and size of the target tissue within the patient is determined; [0178]-[0181]; [0191]; figure 14; figures 22-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, and Shelton to incorporate the use of multiple intraoperative medical images to define a target location as taught by Hunter because using multiple images enables the physician or other healthcare professional to view a more robust image of for example pre-cancerous changes of target tissue in a patient (Hunter, [0135]). 
Regarding claim 8, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 7. Primary reference Tognaccini further fails to teach:
wherein the one or more intraoperative medical images comprise one or more fluoroscopic images
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
wherein the one or more intraoperative medical images comprise one or more fluoroscopic images  ([0012]; [0061]; [0068]; [0115]; [0117]; [0130]; [0139]; [0144])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, and Shelton to incorporate the use of fluoroscopic images as taught by Hunter because it can compensate for features such as patient orientation, respiration, or deformation of a catheter that could occur in a real-time medical procedure (Hunter, [0115]). 
Regarding claim 9, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 7. Primary reference Tognaccini further fails to teach:
wherein the executable instructions further cause the system to register the output of the first position sensor to the one or more intraoperative medical images
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
wherein the executable instructions further cause the system to register the output of the first position sensor to the one or more intraoperative medical images ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0134]; [0135], the tracked steerable catheter generates “3D location and orientation of multiple 3D volumes” of the target region; [0145]-[0150], the position of the steerable catheter as well as the location of the target tissue is displayed; [0155]; [0171]; [0173], a physician or healthcare professional may select a target tissue on the display; [0174]-[0177], the actual location and size of the target tissue within the patient is determined; [0178]-[0181]; [0191]; figure 14; figures 22-23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, and Shelton to incorporate the output of the position sensor to medical images as taught by Hunter because it provides the physician or medical professional with real-time position information of a medical instrument providing more accurate surgical procedures (Hunter, [0145]-[0150]). 
Regarding claim 12, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 1. Primary reference Tognaccini further teaches: 
further comprising a robotic arm, wherein the second medical instrument is attached to the robotic arm (figure 3, surgical tool 241 is attached to a robotic arm; col 5, lines 62-67; col 6, lines 1-11; col 7, lines 22-38; col 9, lines 1-40), and 
the robotic arm restricts motion of the second medical instrument to motion along a second axis of the second medical instrument (I col 7, lines 22-38; col 8, lines 35-60; col 9, lines 5-13, the joint link assemblies enable the restriction of motion only along a specific axis (considered to be the second axis) when moving the robotic arm for the second medical instrument; col 9, lines 14-67; col 10, lines 1-45).
Regarding claim 24, primary reference Tognaccini teaches:
A method for performing a medical procedure (abstract), the method comprising: 
inserting a first medical instrument comprising an elongated shaft and a first position sensor (figures 3 and 4, surgical tool 231 comprises an elongated shaft for insertion into the body; col 11, lines 9-33, “other sensors may be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200”, this sensor is considered to be a first position sensor on instrument 231) into a treatment region of a patient through a natural orifice of the patient (col 5, lines 8-14, “although the entry aperture 150 is a minimally invasive incision in the present example, in the performance of other medical procedures, it may instead be a natural body orifice.”; col 5, lines 62-67, surgical tool 231 is considered to be a first medical instrument, see figures 3 and 4; col 6, lines 1-23); 
determining a first position of the first medical instrument within the treatment region with the first position sensor (figure 9, step 902 includes receiving instrument state information which includes the output of the first position sensor and the first position of the first medical instrument; col 10, lines 46-67; col 11, lines 9-67; col 12, lines 14-36;); 
determining an orientation of the second medical instrument (col 11, lines 10-33, instrument 241 is considered to be the second medical instrument and the position and orientation for the second instrument 241 is determined. “Other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200 such as external sensors that sense and track trackable elements, which may be active elements (e.g., radio frequency, electromagnetic, etc.) or passive elements (e.g., magnetic, etc.), placed at strategic points on the instruments 211, 231, 241, the entry guide 200 and/or the entry guide manipulator 202 (such as on their joints, links and/or tips). “; see also col 11, lines 50-67); and 
Primary reference Tognaccini fails to teach:
determining a target trajectory based at least in part on the determined first position of the first medical instrument 
displaying an alignment interface that includes a target indicator representing the target trajectory and an instrument indicator 
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
determining a target trajectory based at least in part on the determined first position of the first medical instrument ([0005]; [0006]; [0058], target tissues are considered to be a target location within the treatment region (airway structures); [0059]; [0065]; [0129], steerable catheters used as a “localization element”; [0130]-[0135]; [0145], the position of the steerable catheter as well as the location of the target tissue is displayed; [0155]; [0171]; [0173], a physician or healthcare professional may select a target tissue on the display; [0174]-[0177]; [0179]-[0182]; [0183], teaches to use with percutaneous devices which is considered to be the second medical instrument; [0184]-[0186]; [0187], “Additionally, indicia 722 (shown as crosshair bounded by a square) of the confirmed location of the target tissue and suggested trajectory 730 from entry point 732 to the confirmed location of the target tissue are displayed on display 80. Furthermore, an indicia 734 of the location of percutaneous needle 650 is displayed“. Suggested trajectory forms a target trajectory for reaching the target location; figure 23); 
displaying an alignment interface that includes a target indicator representing the target trajectory and an instrument indicator ([0179], Navigation system 70 may be able to display an indicia 720 (shown as circle in crosshair bounded by a circle) of the initial location of the target tissue, an indicia 722 of the confirmed location of the target tissue, and an indicia 718 (shown as crosshair) of steerable catheter 600. As shown in figure 22A, indicia 722 represents the confirmed target location and indicia 718 represents the medical instrument with relation to the target tissue; [0180]-[0182]; [0183], teaches to use with percutaneous devices which is considered to be the second medical instrument; [0184]-[0186]; [0187], “Additionally, indicia 722 (shown as crosshair bounded by a square) of the confirmed location of the target tissue and suggested trajectory 730 from entry point 732 to the confirmed location of the target tissue are displayed on display 80. Furthermore, an indicia 734 of the location of percutaneous needle 650 is displayed“; figure 23), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini to incorporate the targeting and trajectory axes alignment feature as taught by Hunter because determining a target region without the use of a tracked first medical instrument may create inaccuracies in the target location due to registration errors, shifting of patient location, or changes in patient anatomy (Hunter, [0182]). By utilizing a steerable catheter, the exact target location can be determined and the percutaneous device is enabled to follow a precise trajectory to the target tissue for interception (Hunter, [0178]-[0184]). 
Primary reference Tognaccini further fails to teach:
Determine an orientation of an axis of the medical instrument
However, the analogous art of Green of an image guidance system for multiple medical devices to a target location (abstract) teaches:
Determine an orientation of an axis of the medical instrument ([0060]; [0061], figure 4 shows a projected path projected from the medical instrument (ablation needle 445) which extends out of the first axis of the elongated shaft of the medical instrument; [0062], “a healthcare provider can view and manipulate the position and orientation of the device 445 and its expected rive projection” and “the doctor positioning the virtual rings in the drive projection such that they are coincident (or pass through) the ultrasound representation of a target, such as a tumor”; [0063], “the rings can be spaced at regular intervals to provide the healthcare provider with visual or guidance cues from the medical device tip to the targeted anatomy” which is considered to be an orientation of an axis of the medical instrument; [0064]; [0065], teaches to the use of the use of prediction information with other surgical instruments; [0066]; figure 5; [0067]-[0069] teach to the use of multiple instruments with varying positions which teaches to the combined invention of Tognaccini and Hunter; [0071]; [0075]; [0080]-[0081] and figure 7 further illustrate the use of geometric information with two surgical instruments; [0083] describes the process of determining target locations by a user in the region of interest; [0090]-[0099] provide an overview of position information and trajectory data with the use of multiple medical devices, with [0100] detailing that “emplacement information can also be used to determine a target axis for the secondary medical device” which further teaches to Tognaccini and Hunter. See also figure 11),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini and Hunter to incorporate the determination of an orientation of the axis of the medical instrument as taught by Green because medical devices travel along the central axis and using this directional feature projects an accurate target location for procedures such as ablation or biopsies (Green, [0060]). 
	Primary reference Tognaccini further fails to teach:
displaying an alignment interface that includes an outer boundary, a target indicator representing the target trajectory and positioned substantially in a center of the outer boundary, and an instrument indicator, a distance of the instrument indicator to the target indicator indicating an amount of alignment of the axis of the second medical instrument to the target trajectory, the target indicator being configured to remain in the center of the outer boundary and the instrument indicator being configured to move around within the outer boundary as the amount of alignment changes
	However, the analogous art of Shelton of a surgical hub for use with positioning surgical devices within a medical imaged space (abstract) teaches:
displaying an alignment interface that includes an outer boundary, a target indicator representing the target trajectory and positioned substantially in a center of the outer boundary, and an instrument indicator, a distance of the instrument indicator to the target indicator indicating an amount of alignment of the axis of the medical instrument to the target trajectory, the target indicator being configured to remain in the center of the outer boundary and the instrument indicator being configured to move around within the outer boundary as the amount of alignment changes ([0356]-[0358]; [0359]-[0368] and figures 23-27 disclose teachings to an alignment interface (see figure 25) which shows the position between the medical instrument and the target location as two circular graphically depicted indicators. As shown in figure 25, 6040 represents the center of the target region (staple overlap portion 6012) and is centrally located within a circular outer boundary 6032 (target alignment ring 6032). This forms the target indicator and outer boundary as claimed. Furthermore, in figure 25, the crosshair 6036 represents the location of the medical instrument axis (anvil trocar 6010 of figures 23-24) in relation to the target location. Item 6034, provides further graphical depiction of the anticipated medical instrument cut path, based on the position of the crosshair 6036. Therefore, the distance between the crosshair 6036 and the image 6040 centrally located in the target alignment ring 6032 indicates to the user the amount of alignment of the axis of the medical instrument to the target trajectory; see also [0373]-[0378] and figures 30-33, which further show an alignment interface with additional status warning indicator and bullseye target alignment feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, and Green to incorporate the alignment interface graphical representation as taught by Shelton because it enables alignment with anatomical regions in a graphically intuitive manner between medical instruments and a target point without the benefit of a line of sight (Shelton, [0357]). This improves surgical outcomes in assisted surgical techniques, reducing complications associated with damaging healthy tissue due to misalignment with target tissues. 
Regarding claim 30, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 24. Primary reference Tognaccini further teaches:
wherein: the second medical instrument is attached to a robotic arm (figure 3, surgical tool 241 is attached to a robotic arm; col 5, lines 62-67; col 6, lines 1-11; col 7, lines 22-38; col 9, lines 1-40); 
the robotic arm restricts motion of the second medical instrument to motion along an axis of the second medical instrument (col 7, lines 22-38; col 8, lines 35-60; col 9, lines 5-13, the joint link assemblies enable the restriction of motion only along a specific axis (considered to be the second axis) when moving the robotic arm for the second medical instrument; col 9, lines 14-67; col 10, lines 1-45).
Claims 2-6 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Hunter, in view of Green, in further view of Shelton as applied to claims 1 or 24 above, and further in view of Panescu et al. (U.S. Pub. No. 20170181809) hereinafter Panescu. 
Regarding claim 2, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 1. Primary reference Tognaccini further teaches:
wherein the executable instructions further cause the system to register an output of the first position sensor with a coordinate frame of a computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal end of the entry guide 200 using the information received in 902”, “the generated computer model in this example may be referenced to the remote center reference frame (X, Y, Z axes)”), and
wherein determining the first position of the first medical instrument within the treatment region comprises determining the first position with reference to the computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal end of the entry guide 200 using the information received in 902”, “the generated computer model in this example may be referenced to the remote center reference frame (X, Y, Z axes)”).
Primary reference Tognaccini fails to teach:
a coordinate frame of a preoperative model 
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
a coordinate frame of a preoperative model ([0134]; [0135], preoperative volumetric image model; [0136], Tognaccini teaches the use of a computer model, while Panescu teaches to the use of a preoperative model with additional features such as images from CT scans; see also [0013], the 3D visual representation may include 3D MRI or CT images of the 3D anatomic structure; figure 27A; figure 29; figure 32; [0067]; [0122]; [0123]; [0124]; [0127]; [0129]; [0131]; [0132])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, and Shelton to incorporate the coordinate frame of a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures (Panescu, [0053]). 
Regarding claim 3, the combined references of Tognaccini, Hunter, Green, Shelton and Panescu teach all of the limitations of claim 2. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises determining the target location with reference to the preoperative model
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the target location comprises determining the target location with reference to the preoperative model  ([0013], multiple fiducial points indicative of surface contours of the 3D structure are identified within the 3D visual representation. In addition, multiple fiducial points indicative of the same surface contours of the 3D structure are identified within the Q3D model. These are considered to be determining the target location with reference to the preoperative model; figure 27B, the surface contour of the object is considered to be the object  boundary with reference to the preoperative model; [0125]; [0127]; [0128]; [0129], the endoscope sensors determine the contours on which the fiducial points are selected; [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, Shelton and Panescu to incorporate the determination of a target location with reference to a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 4, the combined references of Tognaccini, Hunter, Green, Shelton and Panescu teach all of the limitations of claim 3. Primary reference Tognaccini further fails to teach:
wherein determining the target location with reference to the preoperative model comprises: 
displaying the preoperative model to a user; and 
receiving user input corresponding to the target location with reference to the preoperative model
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the target location with reference to the preoperative model comprises: 
displaying the preoperative model to a user ([0012]; [0134]; [0135], preoperative volumetric image model; [0136]); and 
receiving user input corresponding to the target location with reference to the preoperative model ([0072], targets are selected in a selected region of interest; [0080]; user input may select a region of interest and selected objects within a region of interest; [0084]; [0086]; [0087]; [0114]; [0117]; [0118], module 2302 configures the computer to receive user input to select an object within a surgeon’s field of view; [0128]; [0129]; [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, Shelton and Panescu to incorporate the display of a model to a user for user input as taught by Panescu because it enables a user such as a surgeon to specify anatomical elements during a surgical procedure. 
Regarding claim 5, the combined references of Tognaccini, Hunter, Green, Shelton and Panescu teach all of the limitations of claim 4. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises determining, with reference to the preoperative model, a difference between the determined first position and the target location
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the target location comprises determining, with reference to the preoperative model, a difference between the determined first position and the target location (figure 4, the display depicts target location 410, including target-instrument distance “d_Instr_Trgt” which is based on the Q3D imaging model system (see also [0130]-[0136] for description of preoperative model feature); [0052]; [0068]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, Shelton and Panescu to incorporate the determination of a target location with reference to a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 6, the combined references of Tognaccini, Hunter, Green, Shelton and Panescu teach all of the limitations of claim 5. Primary reference Tognaccini further fails to teach:
further comprising a display configured for displaying a representation of the target location to the user
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
further comprising a display configured for displaying a representation of the target location to the user (figure 4, the display depicts target location 410, including target-instrument distance; [0052]; [0068]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, Shelton and Panescu to incorporate the display of a target location to a user as taught by Panescu because it enables a user such as a surgeon to specify anatomical elements during a surgical procedure. 
Regarding claim 25, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 24. Primary reference Tognaccini further teaches:
further comprising registering an output of the first position sensor with a coordinate frame of a computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal end of the entry guide 200 using the information received in 902”, “the generated computer model in this example may be referenced to the remote center reference frame (X, Y, Z axes)”), and
wherein determining the first position of the first medical instrument within the treatment region with the first position sensor comprises determining the first position with reference to the computer model (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal end of the entry guide 200 using the information received in 902”, “the generated computer model in this example may be referenced to the remote center reference frame (X, Y, Z axes)”).
Primary reference Tognaccini further fails to teach:
of a preoperative model 
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
of a preoperative model ([0134]; [0135], preoperative volumetric image model; [0136], Tognaccini teaches the use of a computer model, while Panescu teaches to the use of a preoperative model with additional features such as images from CT scans; see also [0013], the 3D visual representation may include 3D MRI or CT images of the 3D anatomic structure; figure 27A; figure 29; figure 32; [0067]; [0122]; [0123]; [0124]; [0127]; [0129]; [0131]; [0132]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, and Shelton to incorporate the coordinate frame of a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 26, the combined references of Tognaccini, Hunter, Green, Shelton and Panescu teach all of the limitations of claim 25. Primary reference Tognaccini further fails to teach:
wherein determining the target location comprises: 
displaying the preoperative model to a user; and 
receiving a selection of the target location with reference to the preoperative mode
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein determining the target location comprises: 
displaying the preoperative model to a user ([0012]; [0134]; [0135], preoperative volumetric image model; [0136]); and 
receiving a selection of the target location with reference to the preoperative model ([0072], targets are selected in a selected region of interest; [0080]; user input may select a region of interest and selected objects within a region of interest; [0084]; [0086]; [0087]; [0114]; [0117]; [0118], module 2302 configures the computer to receive user input to select an object within a surgeon’s field of view; [0128]; [0129]; [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, Shelton and Panescu to incorporate the display of a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Regarding claim 27, the combined references of Tognaccini, Hunter, Green, Shelton and Panescu teach all of the limitations of claim 25. Primary reference Tognaccini further fails to teach:
Further comprising determining, with reference to the preoperative model, a difference between the determined first position and a target location
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
Further comprising determining, with reference to the preoperative model, a difference between the determined first position and a target location (figure 4, the display depicts target location 410, including target-instrument distance “d_Instr_Trgt” which is based on the Q3D imaging model system (see also [0130]-[0136] for description of preoperative model feature); [0052]; [0068]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini, Hunter, Green, Shelton and Panescu to incorporate the distance measurement as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures ([0053]). 
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Quaid, III (U.S. Pub. No. 20100137882) hereinafter Quaid. 
Regarding claim 16, primary reference Tognaccini teaches:
A medical system (abstract) comprising: 
a first medical instrument configured to be inserted into a treatment region of a patient through a natural orifice of the patient (col 5, lines 8-14, “although the entry aperture 150 is a minimally invasive incision in the present example, in the performance of other medical procedures, it may instead be a natural body orifice.”; col 5, lines 62-67, surgical tool 231 is considered to be a first medical instrument, see figures 3 and 4; col 6, lines 1-23), 
the first medical instrument comprising an elongated shaft and a first position sensor (figures 3 and 4, surgical tool 231 comprises an elongated shaft for insertion into the body; col 11, lines 9-33, “other sensors may be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200”, this sensor is considered to be a first position sensor on instrument 231); 
a second medical instrument configured to be inserted into the treatment region percutaneously (col 5, lines 8-14, the entry aperture 150 into patient 40 as shown in figure 1 is considered to be a percutaneous opening in the patient; col 5, lines 62-67, surgical tool 241 is considered to be a second medical instrument configured to be inserted into the treatment region, this medical instrument is further depicted in figures 3 and 4; col 6, lines 1-23; col 8, lines 35-60); 
at least one computer-readable memory having stored thereon executable instructions (col 5, lines 30-40, the console of the robotic system is considered to include computer-readable memory); and 
one or more processors in communication with the at least one computer-readable memory (col 5, lines 30-40, the console of the robotic system includes a processor/controller) and configured to execute the executable instructions to cause the system to at least: 
navigate the first medical instrument to a first location within the treatment region   (col 5, lines 8-14, “although the entry aperture 150 is a minimally invasive incision in the present example, in the performance of other medical procedures, it may instead be a natural body orifice.”; col 5, lines 62-67, surgical tool 231 is considered to be a first medical instrument navigated to a first location, see figures 3 and 4; col 6, lines 1-23)
determine a position of the second medical instrument as the second medical instrument is inserted into the treatment region (col 11, lines 10-33, instrument 241 is considered to be the second medical instrument and the position and orientation for the second instrument 241 is determined. “Other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, 241 and entry guide 200 such as external sensors that sense and track trackable elements, which may be active elements (e.g., radio frequency, electromagnetic, etc.) or passive elements (e.g., magnetic, etc.), placed at strategic points on the instruments 211, 231, 241, the entry guide 200 and/or the entry guide manipulator 202 (such as on their joints, links and/or tips). “; see also col 11, lines 50-67)
Primary reference Tognaccini fails to teach:
Based at least in part on a first output from the first position sensor, determine a first position for a first virtual fiducial 
navigate the first medical instrument to a second location within the treatment region; 
based at least in part on a second output from the first position sensor, determine a second position for a second virtual fiducial; 
determine a virtual boundary based at least in part on the first position and the second position, the virtual boundary extending between the first position and the second position and through at least a portion of anatomy associated with the treatment region;
based at least in part on the position of the second medical instrument, determine that the second medical instrument is within a predetermined proximity to the virtual boundary; 
based at least in part on the determination that the second medical instrument is within the predetermined proximity to the virtual boundary provide an indication that the second medical instrument is approaching the virtual boundary.
However, the analogous at of Quaid of a computer-assisted medical system with haptic positioning and instrument guidance features (abstract) teaches:
Based at least in part on a first output from the first position sensor, determine a first position for a first virtual point ([0036], haptic object; [0038]-[0040], localization or tracking system determines the position of the surgical instruments; [0050], haptic object; [0051]-[0052]; [0055], sensors at the tip of surgical tool 112; [0063], pointing a tool mounting axis of haptic device 113 to the target region and haptic object 22 can be associated with the target region; [0064], anatomical obstacles can also be defined by the haptic device and be associated with a haptic object. As described in [0063]-[0064], the use of the position tracked haptic device 113 to select haptic object points, is considered to be a first position for a first virtual point; [0073]-[0074]; [0111], describes positioning 1 and 2 points for the haptic object 20 as shown in figure 8, wherein the first point selected by the haptic device 113 and using a cursor selection methodology forms the first position for a first virtual point; [0113]; [0117], further teaches to selection of boundary endpoints (first and second virtual points), wherein the first endpoint of the boundary would be the first virtual point; Examiner notes that while these selected points and endpoints for defining a virtual haptic object are not defined as “fiducials” in the reference, the teachings of the above cited portions provide sufficient support to teaching toward a virtual fiducial that a user selects for the further determination of a virtual boundary)
navigate the first medical instrument to a second location within the treatment region ([0036], haptic object; [0038]-[0040], localization or tracking system determines the position of the surgical instruments; [0050], haptic object; [0051]-[0052]; [0063], pointing a tool mounting axis of haptic device 113 to the target region and haptic object 22 can be associated with the target region; [0064], anatomical obstacles can also be defined by the haptic device and be associated with a haptic object. As described in [0063]-[0064], the use of the position tracked haptic device 113 to select haptic object points, is considered to teach toward a second location as further supported in the following cited portions; [0073]-[0074]; [0111], describes positioning 1 and 2 points for the haptic object 20 as shown in figure 8, wherein the second point selected by the haptic device 113 and using a cursor selection methodology forms the second location; [0113]; [0117], further teaches to selection of boundary endpoints (first and second virtual points), wherein the second endpoint of the boundary would be the second virtual point); 
based at least in part on a second output from the first position sensor, determine a second position for a second virtual point ([0036], haptic object; [0038]-[0040], localization or tracking system determines the position of the surgical instruments; [0050], haptic object; [0051]-[0052]; [0063], pointing a tool mounting axis of haptic device 113 to the target region and haptic object 22 can be associated with the target region; [0064], anatomical obstacles can also be defined by the haptic device and be associated with a haptic object. As described in [0063]-[0064], the use of the position tracked haptic device 113 to select haptic object points, is considered to teach toward a second location as further supported in the following cited portions; [0073]-[0074]; [0111], describes positioning 1 and 2 points for the haptic object 20 as shown in figure 8, wherein the second point selected by the haptic device 113 and using a cursor selection methodology forms the second location; [0113]; [0117], further teaches to selection of boundary endpoints (first and second virtual points), wherein the second endpoint of the boundary would be the second virtual point); 
determine a virtual boundary based at least in part on the first position and the second position, the virtual boundary extending between the first position and the second position and through at least a portion of anatomy associated with the treatment region ([0036], haptic object forms a virtual boundary based on the first and second positions (endpoints) selected by the user for defining the haptic object; [0038]-[0040], localization or tracking system determines the position of the surgical instruments; [0050], haptic object 20 forms a virtual boundary based on the selected endpoints of the haptic object as detailed in the cited portions above; [0051]-[0052]; [0063], pointing a tool mounting axis of haptic device 113 to the target region and haptic object 22 can be associated with the target region; [0064], anatomical obstacles can also be defined by the haptic device and be associated with a haptic object. As described in [0063]-[0064], these portions can be associated with a haptic object, and therefore can be configured as a virtual boundary; [0073]-[0074], further define the haptic object as a form of virtual boundary for use with the medical instruments; [0111], describes positioning 1 and 2 points for the haptic object 20 as shown in figure 8, wherein the second point selected by the haptic device 113 and using a cursor selection methodology forms the second location; [0113]; [0117], further teaches to selection of boundary endpoints to define the haptic object, which in turn forms a virtual boundary);
based at least in part on the position of the medical instrument, determine that the medical instrument is within a predetermined proximity to the virtual boundary  ([0036], describes predetermined boundaries of the haptic object with respect to a surgical tool 112 moving toward or away from the object which forms a determination within a predetermined proximity to the virtual boundary and an indication to the user; [0037]-[0040]; [0041], “CAS system may feedback to a surgeon information on whether he is nearing some object” includes a determination within a predetermined proximity;   [0050], distances and proximity with the haptic object (see figure 2) which forms a proximity determination; [0059], haptic objects can define working regions in which the medical instrument is tracked within a predetermined proximity and disabled from crossing into defined areas; [0066], determines whether the tool is intersecting any anatomical obstacles, which would be a predetermined proximity with the virtual boundary (haptic objects) and provides the user with haptic cues; [0068]; [0073]-[0074], guided towards a target anatomy using the virtual boundaries formed by the haptic object; [0089]-[0091], describe the interaction with a haptic object and providing a user with an indication of the interaction; [0095], “The method includes a way of selecting one of these portions, which may include any of the user input modalities mentioned herein, but the preferred method is based on proximity to the haptic object.”; [0100], proximity to the haptic object with a surgical tool; [0106]); 
based at least in part on the determination that the medical instrument is within the predetermined proximity to the virtual boundary provide an indication that the second medical instrument is approaching the virtual boundary ([0036], describes predetermined boundaries of the haptic object with respect to a surgical tool 112 moving toward or away from the object which forms a determination within a predetermined proximity to the virtual boundary and an indication to the user; [0037]-[0040]; [0041], “CAS system may feedback to a surgeon information on whether he is nearing some object” includes a determination within a predetermined proximity;   [0050], distances and proximity with the haptic object (see figure 2) which forms a proximity determination; [0059], haptic objects can define working regions in which the medical instrument is tracked within a predetermined proximity and disabled from crossing into defined areas; [0066], determines whether the tool is intersecting any anatomical obstacles, which would be a predetermined proximity with the virtual boundary (haptic objects) and provides the user with haptic cues; [0068]; [0073]-[0074], guided towards a target anatomy using the virtual boundaries formed by the haptic object; [0089]-[0091], describe the interaction with a haptic object and providing a user with an indication of the interaction; [0095], “The method includes a way of selecting one of these portions, which may include any of the user input modalities mentioned herein, but the preferred method is based on proximity to the haptic object.”; [0100], proximity to the haptic object with a surgical tool; [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini to incorporate the determination of a virtual boundary (haptic object) for haptic feedback and/or notification to a user when in a predetermined proximity with the boundary as taught by Quaid because the use of user-programmable virtual boundaries to provide for a reduction or elimination of autonomy increases the comfort level of users, such as surgeons (Quaid, [0031]; [0072]). 
	Regarding claim 18, the combined references of Tognaccini and Quaid teach all of the limitations of claim 16. Primary reference Tognaccini further fails to teach:
wherein the one or more processors are configured to execute the executable instructions to cause the system to: 
receive a user selection of a third location; and 
determine a third position for a third virtual fiducial based at least in part on the third location; 
wherein the virtual boundary is determined based at least in part on the third position
However, the analogous at of Quaid of a computer-assisted medical system with haptic positioning and instrument guidance features (abstract) teaches:
wherein the one or more processors are configured to execute the executable instructions to cause the system to: 
receive a user selection of a third location ([0100]-[0102], describe the further modification of the haptic object 20, as illustrated in figure 6A with portion 20’ extended beyond the original boundary to the region shown by broken lines 23, with the haptic device 113 selecting an additional segment of the haptic object within the treatment region. As described in the cited portions above related to constructing the haptic object, this additional selected location by the user would be considered “a third location” as claimed when the previous haptic object included at least two other locations for defining the boundary); and 
determine a third position for a third virtual point based at least in part on the third location ([0100]-[0102], describe the further modification of the haptic object 20, as illustrated in figure 6A with portion 20’ extended beyond the original boundary to the region shown by broken lines 23, with the haptic device 113 selecting an additional segment of the haptic object within the treatment region. As described in the cited portions above related to constructing the haptic object, this additional selected location by the user would be considered “a third virtual fiducial” (virtual point) as claimed when the previous haptic object included at least two other locations for defining the boundary); 
wherein the virtual boundary is determined based at least in part on the third position (([0100]-[0102], describe the further modification of the haptic object 20, as illustrated in figure 6A with portion 20’ extended beyond the original boundary to the region shown by broken lines 23, with the haptic device 113 which is defining the virtual boundary according to the selected third position by a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini and Quaid to incorporate the modification of the virtual boundary positioning based on an additional (third) location for a fiducial as taught by Quaid because further modifying a haptic object enables greater flexibility to the surgeon. For example, the surgeon can more easily adapt to approaches to a target area without colliding with other surgical tools, the patient or operating room staff (Quaid, [0072]; [0085]). 
	Regarding claim 19, the combined references of Tognaccini and Quaid teach all of the limitations of claim 16. Primary reference Tognaccini further fails to teach:
wherein the virtual boundary defines a resection volume
However, the analogous at of Quaid of a computer-assisted medical system with haptic positioning and instrument guidance features (abstract) teaches:
wherein the virtual boundary defines a resection volume ([0061], tumor resection; [0110], bone resection; [0120], bone resection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical system with first and second instruments of Tognaccini and Quaid to incorporate the virtual boundary for a resection volume as taught by Quaid because it provides the physician with visual cues to accurately and effectively complete the medical procedure.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Quaid as applied to claim 16 above, and further in view of Panescu. 
Regarding claim 22, the combined references of Tognaccini and Quaid teach all of the limitations of claim 16. Primary reference Tognaccini further fail to teach:
wherein the treatment region comprises a kidney, a bladder, a lung, or a gastrointestinal tract 
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
wherein the treatment region comprises a kidney, a bladder, a lung, or a gastrointestinal tract ([0136], treatment region comprises a kidney).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini and Quaid to incorporate the kidney treatment region as taught by Panescu because it enables the physician to treat lumen structures within the internal organ. This can be an effective way for enhancing the effectiveness of other treatment protocols. 
Regarding claim 23, the combined references of Tognaccini and Quaid teach all of the limitations of claim 16. Primary reference Tognaccini further teaches:
Wherein the one or more processors are configured to execute the executable instructions to cause the system to:
Register an output of the first position sensor with a coordinate frame of a computer model; (col 11, lines 1-67, “other sensors may also be used for providing information of the positions and orientations of the instruments 211, 231, and 241”, “the method generates a three-dimensional computer model of the articulatable camera and articulatable surgical tools 231, 241 extending out of the distal end of the entry guide 200 using the information received in 902”, “the generated computer model in this example may be referenced to the remote center reference frame (X, Y, Z axes)”), and
Primary reference Tognaccini further fails to teach:
a coordinate frame of a preoperative model 
wherein the preoperative model is determined based on a CT scan
However, the analogous art of Panescu of a method of aligning a 3D structural with a sub-surface target object (abstract) teaches:
a coordinate frame of a preoperative model ([0134]; [0135], preoperative volumetric image model; [0136], Tognaccini teaches the use of a computer model, while Panescu teaches to the use of a preoperative model with additional features such as images from CT scans; see also [0013], the 3D visual representation may include 3D MRI or CT images of the 3D anatomic structure; figure 27A; figure 29; figure 32; [0067]; [0122]; [0123]; [0124]; [0127]; [0129]; [0131]; [0132])
wherein the preoperative model is determined based on a CT scan ([0013], the 3D visual representation may include 3D MRI or CT images of the 3D anatomic structure; figure 27A; figure 29; figure 32; [0067]; [0122]; [0123]; [0124]; [0127]; [0129]; [0131]; [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini and Quaid to incorporate the coordinate frame of a preoperative model as taught by Panescu because when operating a robotically controlled machine it is necessary to determine the spatial orientation of objects in 3D space in order to accurately perform complex medical procedures (Panescu, [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical targeting and alignment system with first and second instruments of Tognaccini and Quaid to incorporate the use of a CT scan as taught by Panescu because it provides high resolution images of soft tissue structures within a target region which highlights potential target regions such as tumors. 
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Hunter, in view of Green, in further view of Shelton as applied to claim 1 above, and further in view of Inoue (U.S. Pub. No. 20180193102) hereinafter Inoue. 
Regarding claim 31, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein the alignment interface provides an axial perspective view with respect to the axis of the second medical instrument.
However, the analogous art of Inoue of a medical system with a distal end effector for targeting an object (abstract) teaches:
wherein the alignment interface provides an axial perspective view with respect to the axis of the medical instrument ([0045], “The optical axis of the imager 5 extends from the most distal end of the distal end 4 toward the front of the distal end 4. For example, the optical axis of the imager 5 extends parallel to the longitudinal axis of the distal end 4 of the insertion 3. Thereby, the imager 5 of the present embodiment has an imaging field of view at a front region of the distal end 4 of the insertion 3”; [0110]; [0111], “Further, during the lock-on mode, the controller 51 can set the target position Ts again according to the input by the operator for the distance input mechanism 27 electrically connected to the controller 51. For example, the controller 51 acquires the image captured by the imager 5 from the image processing device 30, and recognizes the center P of the field of view (see FIG. 8) of the imager 5 at the time when input to the distance input mechanism 27 is changed as the target position Ts.” As shown in figure 8, the target “T” is shown with an axial view of the end effector as shown in figure 7 with line “d”. The center P is located within the target T and establishes a target position Ts that is displayed on the interface; [0118], “As shown in FIG. 8, in the manual mode, the operator actuates the distal end 4 of the manipulator 2 by using the master arm 21 so that the desired part (target) as the treatment target is displayed on the image displayed on the monitor 36 of the display device 35”; [0119], “Then, when the target T is positioned in the vicinity of the center of the image displayed on the monitor 36 of the display device 35 (see FIG. 8)”; [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, and Shelton to incorporate the axial perspective view with respect to a longitudinal axis of a medical instrument as taught by Inoue because it enables a user to continuously position an end effector in direct alignment with a target region which provides increased accuracy when positioning the device with respect to internal organ structures (Inoue, [0108]-[0110]; [0118]). 
Regarding claim 32, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 1. Primary reference Tognaccini further fails to teach:
wherein the alignment interface provides a view from a perspective of the axis of the second medical instrument.
However, the analogous art of Inoue of a medical system with a distal end effector for targeting an object (abstract) teaches:
wherein the alignment interface provides a view from a perspective of the axis of the second medical instrument ([0045], “The optical axis of the imager 5 extends from the most distal end of the distal end 4 toward the front of the distal end 4. For example, the optical axis of the imager 5 extends parallel to the longitudinal axis of the distal end 4 of the insertion 3. Thereby, the imager 5 of the present embodiment has an imaging field of view at a front region of the distal end 4 of the insertion 3”; [0110]; [0111], “Further, during the lock-on mode, the controller 51 can set the target position Ts again according to the input by the operator for the distance input mechanism 27 electrically connected to the controller 51. For example, the controller 51 acquires the image captured by the imager 5 from the image processing device 30, and recognizes the center P of the field of view (see FIG. 8) of the imager 5 at the time when input to the distance input mechanism 27 is changed as the target position Ts.” As shown in figure 8, the target “T” is shown with an axial view of the end effector as shown in figure 7 with line “d”. The center P is located within the target T and establishes a target position Ts that is displayed on the interface; [0118], “As shown in FIG. 8, in the manual mode, the operator actuates the distal end 4 of the manipulator 2 by using the master arm 21 so that the desired part (target) as the treatment target is displayed on the image displayed on the monitor 36 of the display device 35”; [0119], “Then, when the target T is positioned in the vicinity of the center of the image displayed on the monitor 36 of the display device 35 (see FIG. 8)”; [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, and Shelton to incorporate the axial perspective view with respect to a longitudinal axis of a medical instrument as taught by Inoue because it enables a user to continuously position an end effector in direct alignment with a target region which provides increased accuracy when positioning the device with respect to internal organ structures (Inoue, [0108]-[0110]; [0118]). 
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini, in view of Hunter, in view of Green, in further view of Shelton as applied to claim 24 above, and further in view of Stolka et al. (U.S. Pub. No. 20120253200) hereinafter Stolka. 
Regarding claim 34, the combined references of Tognaccini, Hunter, Green, and Shelton teach all of the limitations of claim 24. Primary reference Tognaccini further fails to teach:
further comprising: determining a target zone along a surface of the patient's skin; and 
determining whether a distal end of the second medical instrument is within the target zone.
However, the analogous art of Stolka of an imaging system with a projector for additional augmented guided surgery (abstract) teaches:
further comprising: determining a target zone along a surface of the patient's skin ([0058], a projected pattern with dynamic needle insertion symbols as an overlay of user guidance information on the region of interest of the patient is considered to be a determined target zone along a surface of the patient; [0078], see also figure 8); and 
determining whether a distal end of the second medical instrument is within the target zone ([0058] teaches to the target zone as a projected overlay of needle insertion guidance information; [0078], “In one possible implementation, the position and color of a projected circle on the surface indicate the intersection of the line between the current needle position and the target location with the patient surface, and said intersection point's distance from a planned insertion point.”, this dynamic guidance displayed to the user is considered to provide a determination of the instrument within the target zone; see also figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, and Shelton to incorporate the target zone and dynamic instrument position information display feature as taught by Stolka because overlaying a target zone onto a patient provides a user with an intuitive visualization of the suggested entry point and path of the medical instrument. This removes variability between the positioning of the suggested path and the actual entry point of the instrument, which enhances accuracy of the instrument reaching the target tissue of interest (Stolka, [0058]; [0078]). 
Regarding claim 35, the combined references of Tognaccini, Hunter, Green, Shelton, and Stolka teach all of the limitations of claim 34. Primary reference Tognaccini further fails to teach:
wherein the target zone is along an axis of the target tissue
However, the analogous art of Hunter of a method of confirming the target tissue within a patient using a catheter and a percutaneous secondary instrument (abstract, [0006]) teaches:
wherein the target zone is along an axis of the target tissue ([0187], figure 23 the entry point 732 is considered to be the target zone on the skin of the tissue, teaching to the Stolka reference, and the target zone is along an axis of the indicia 722 which represents the target tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, Shelton, and Stolka to incorporate the target zone along an axis of the target tissue within the body as taught by Hunter because a suggested entry point and trajectory will provide the user with an axis toward the target tissue that avoids anatomical structures such as bone or organs such as the heart (Hunter, [0187]). 
Primary reference Tognaccini further fails to teach:
wherein the target tissue is along an axis of the first medical instrument
However, the analogous art of Green of an image guidance system for multiple medical devices to a target location (abstract) teaches:
wherein the target tissue is along an axis of the first medical instrument ([0060]; [0061], figure 4 shows a projected path projected from the medical instrument (ablation needle 445) which extends out of the first axis of the elongated shaft of the medical instrument; [0062], “a healthcare provider can view and manipulate the position and orientation of the device 445 and its expected rive projection” and “the doctor positioning the virtual rings in the drive projection such that they are coincident (or pass through) the ultrasound representation of a target, such as a tumor”; [0063], “the rings can be spaced at regular intervals to provide the healthcare provider with visual or guidance cues from the medical device tip to the targeted anatomy” which is considered to be along a first axis of the first medical instrument to a projected target location; [0090]-[0099] provide an overview of position information and trajectory data with the use of multiple medical devices, with [0100] detailing that “emplacement information can also be used to determine a target axis for the secondary medical device”; note that with both the teachings of a target tissue extending along an axis of the first medical instrument by Green and the teaching of a target zone extending along an axis of the target tissue, the combined invention is considered to teach to the limitation of the target zone along an axis of the first medical instrument).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical system with first and second instruments of Tognaccini, Hunter, Green, Shelton, and Stolka to incorporate the target zone along an axis of the first medical instrument as taught by Green because medical devices travel along the central axis and using this directional feature projects an accurate target location for procedures such as ablation or biopsies (Green, [0060]).

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12, 16, 18-19, 22-27, 30-32 and 34-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791